Title: From John Adams to William S. Cardell, 3 March 1820
From: Adams, John
To: Cardell, William S.



Sir
Montezillo March 3d. 1820

I have received and read with more pleasure than I can express your polite and elegant Letter of the 24 Febry—The plan of a Philological Academy is so extensive and magnificent that though I am excedingly delighted with it—I have not sufficient knowledge—nor at my Advanced Age the patience of the thinking necessary to consider it in all its parts—and to foresee all the difficulties that may attend its mature accomplishment—but I am very sure I wish it all the success that you can desire The plan is worthy the adoption of the National Government and it will be an immortal honor to our to our Congress to incorporate, to Establish and endow it with sufficient funds to defray all its necessary expences—
Men of Letters in all Europe have long expressed their wonder—that the British Parliament have been so inattentive—to the Cultivation of their own Language—while all the World acknowledge the unexampled additions that have been made to science and Literature by individuals of that Nation—The Government have instituted nothing for the improvement of their language—Even the synonomous words of that language which require the profoundest knowledge in Philosophy and Metaphysics; as well as Philology to discriminate with precision—have been left to the talents and application of a Lady—But the work, would have been worthy of all the talents and Industry of a Swift, a Johnson a  Hume a Robertson a Gibbon and a Dugald Stuart—I have through my   I have through Life been sensible of the truth of the adage—“studium sine Calame somnium” but I was never so fully impressed with the importance of it—as since I lost the use of my own pen—a pen seemes to me now as necessary to thinking as words are represented by Metaphysicians to be, to memory, reasoning, and other operations of the mind—
I thank you sir for the honour you have done me by this Communication—but have the misfortune mortification to believe that nothing but good wishes can be contributed to the execution of the Plan—by your / obliged friend and most humble Servant
John Adams